TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00258-CV





Jacqueline Stiles, Appellant


v.


State of Texas and Texas Department of Insurance, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 93-9800-D, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING






PER CURIAM


		Appellant Jacqueline Stiles has filed a motion to dismiss this appeal.  The motion
is granted.  Tex. R. App. P. 59(a)(1)(B).  The motion to release the record remains pending.  See
Tex. R. App. P. 18(d); 86(a).
		The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Appellant's Motion
Filed:  June 7, 1995
Do Not Publish